Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of December      , 2007,
by and between TELULAR CORPORATION, a Delaware corporation (the “Company”), and
Joseph A. Beatty, a resident of Illinois (the “Executive”);

WITNESSETH:

WHEREAS, the Company wishes to hire Executive as its President and Chief
Executive Officer subject to certain terms and conditions; and

WHEREAS, the Executive wishes to accept such position, subject to certain terms
and conditions;

NOW, THEREFORE, the Company and Executive agree as follows:



  1.   Engagement. The Company hereby agrees to employ the Executive as its
President and Chief Executive Officer, and the Executive hereby accepts such
employment, on the terms and conditions hereinafter set forth. The Executive’s
principal place of business shall be at the headquarters of the Company in the
Chicago, Illinois, metropolitan area.



  2.   Term of Employment. The Executive’s employment by the Company as
President and Chief Executive Officer shall commence on January 1, 2008 (the
“Effective Date”). Employment shall be on an “at-will” basis and, unless sooner
terminated in accordance with the terms hereof, shall continue in effect until
termination by either party upon at least 60 days’ prior notice to the other
party. The period of employment of the Executive by the Company is referred to
herein as the “Term.”



  3.   Duties. During the Term, the Executive shall serve as the Company’s
President and Chief Executive Officer and shall have such duties and
responsibilities as are set forth in the Company’s Bylaws and such other
executive responsibilities and performances as may be assigned to him from time
to time by the Board of Directors of the Company (the “Board”). The Executive
shall use his best efforts and shall act in good faith in performing all duties
reasonably required to be performed by him under this Agreement.



  4.   Availability. The Executive shall devote his entire working time,
attention and energies to the Company’s business and, during the term of this
Agreement, shall not be actively engaged in any other business activity (other
than oversight of passive investments) without the express written approval of
the Board. It is understood that Executive has pre-existing, outside business
interests and activities which include both non-profit and for-profit
directorships and that these activities, which have been disclosed by the
Executive to the Board in writing, may require his attention during normal
working hours. It is agreed that these activities do not constitute “other
business activity” referred to above and therefore, do not require express
written approval of the Board, provided that they do not interfere with
Executive’s performance of his duties to the Company.



  5.   Expenses. The Company shall reimburse the Executive, promptly upon
presentation of itemized vouchers, for all ordinary and necessary business
expenses incurred by the Executive in the performance of his duties hereunder.



  6.   Compensation. As compensation for the services to be rendered hereunder,
the Company agrees as follows:



  a)   The Company shall pay to the Executive an annual base salary (the “Base
Salary”) which shall be at the annual rate of $300,000 effective January 1,
2008. The Base Salary shall be paid in accordance with the Company’s normal
payroll practice. The Compensation Committee shall re-examine the Base Salary
each calendar year and consider increasing it in light of inflation, the
Executive’s performance, and market-driven compensation changes for
similarly-situated executives.



  b)   The Executive shall be entitled to an annual incentive payment of up to
$150,000. This annual incentive payment shall be determined by the Compensation
Committee through the written annual review process utilized by the Company for
all of its employees. The Compensation Committee shall deliver notice of the
incentive payment amount along with a written evaluation of the Executive’s
performance no later than December 25th of each calendar year and the payment
shall be made in the first payroll run of the following calendar year.



  c)   The Company shall permit the Executive to participate in such pension,
401(k), and other employee benefit plans as are made available to employees of
the Company generally. The Executive shall be entitled to four weeks of paid
vacation per year.



  7.   Stock Options. The Company hereby agrees to grant to Executive stock
options for a total of 200,000 shares of the Company’s common stock on the
execution date of this Agreement, with strike price equal to the closing price
for the stock on the execution date. The Company shall re-examine the
Executive’s equity incentive each calendar year and consider increasing it in
light of the Executive’s performance and market-driven compensation changes for
similarly-situated executives. All stock options to be granted herein shall have
a three-year vesting period, shall vest ratably over the vesting period and such
vesting shall accelerate fully upon a change in control of the Company, provided
that the transaction constitutes a change in control under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and under the Company’s
Sixth Amended and Restated Stock Incentive Plan. The Company will provide an
executed option agreement to Executive for the grant and will record the grant
in its records with these specific terms noted.



  8.   Exercise and Hold of Stock Acquired Through Exercise of Options.
Executive agrees to hold shares acquired through Executive’s exercise of stock
options as follows:



  a)   As long as Executive is employed by the Company, Executive agrees not
sell more than fifty percent (50%) of the shares Executive acquires through the
exercise of stock options for a period of one year following the exercise date.



  b)   Further, so long as Executive is employed by the Company, Executive
agrees not sell more than seventy-five percent (75%) of the shares acquired
through Executive’s exercise of stock options.

Executive agrees to abide by the provisions of Company’s Stock Ownership and
Stock Option Guidelines (the “Guidelines”) except for the Stock Retention
Guidelines provision set forth in the Guidelines, which is superseded by this
Section 8.



  9.   Ownership of Proprietary Information. All right, title and interest of
every kind and nature whatsoever in and to discoveries, inventions,
improvements, patents (and applications therefore), copyrights, ideas, know-how,
laboratory notebooks, creations, properties and all other proprietary rights
arising from, or in any way related to, the Executive’s employment hereunder
shall become and remain the exclusive property of the Company, and the Executive
shall have no interest therein.



  10.   Trade Secrets. The Executive shall not, during the Term or thereafter,
disclose to anyone (except to the extent reasonably necessary for the Executive
to perform his duties hereunder or as may be required by law) any confidential
information concerning the business or affairs of the Company (or of any
affiliate or subsidiary of the Company), including but not limited to lists of
customers, business plans, joint ventures, financial or cost information, and
confidential scientific and technological information (whether of the Company or
entrusted to the Company by a third party under a confidentiality agreement or
understanding) which the Executive shall have acquired in the course of, or
incident to, the performance of his duties pursuant to the terms of this
Agreement or pursuant to any prior dealings with the Company or any affiliate or
subsidiary of the Company. In the event of a breach or threatened breach by the
Executive of the provisions of this Section 10, the Company shall be entitled to
an injunction restraining the Executive from disclosing, in whole or in part,
such information or from rendering any services to any person, firm,
corporation, association or other entity to whom such information has been
disclosed or is threatened to be disclosed. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
from the Executive. Nothing herein shall be construed as prohibiting the
Executive from disclosing to anyone any information which is, or which becomes,
available to the public (other than by reason of a violation of this Section 10)
or which is a matter of general business knowledge or experience.



  11.   Termination For Cause. The Company may terminate the employment of the
Executive under this Agreement in the event that the Board determines that the
Executive (a) has materially and substantially breached his obligations under
this Agreement, provided that the employment of Executive shall not be
terminated under this clause (a) unless the Executive is given notice in writing
that that conduct in question constitutes grounds for termination under this
Section 11 and the Executive is allowed at least thirty (30) days to remedy the
breach, (b) has been convicted of a felony constituting a crime of moral
turpitude (whether or not in conjunction with the performance by the Executive
of his duties under this Agreement), or (c) has through willful misconduct or
gross negligence engaged in an act or course of conduct that causes material
injury to the Company (or any affiliate or subsidiary of the Company). If the
employment of the Executive under this Agreement is terminated under this
Section 11, the Board shall give written notice to the Executive specifying the
cause of such action. Upon a termination of employment under this Section 11,
the Company shall be relieved of all further obligations under this Agreement,
other than the payment of any accrued and unpaid Base Salary through the date of
termination and any expenses for which the Executive is entitled to be
reimbursed pursuant to Section 5. Notwithstanding such termination of
employment, the Executive shall continue to be bound by the provisions of
Sections 9, 10 and 14.



  12.   Termination Without Cause.



  a)   If the employment of the Executive is terminated (i) by the Company other
than for cause as provided in Section 11, or (ii) by resignation of the
Executive because the responsibilities and duties of the Executive are, other
than for cause as provided in Section 11, materially diminished or materially
changed by the Company in a manner that materially impairs the Executive’s
ability to function as the Chief Executive Officer of the Company (provided that
the Executive provides a notice of termination to the Company within ninety
(90) days of the initial existence of such material diminution or material
change and such diminution or change is not cured by the Company within thirty
(30) days after receiving notice thereof from the Executive), and such
termination constitutes an involuntary separation from service under
Section 409A of the Code, the Executive shall be entitled to receive, no later
than sixty (60) days following such termination, a Severance Payment (as defined
herein).



  b)   For purposes hereof, “Severance Payment” shall mean: upon termination
effective date, a lump sum amount equal to the Executive’s annual Base Salary at
the time of such termination.



  c)   The right of the Executive to the benefits specified in this Section 12
are conditioned upon the execution and delivery by the Executive of a Release,
in the form attached hereto as Exhibit A.



  d)   Termination of employment under this Section 12 shall not terminate the
Executive’s obligations under Sections 9, 10 and 14.



  13.   Death or Disability of the Executive. In the event that the Executive,
during the period while employed under this Agreement, shall die or, as a result
of the Executive’s incapacity due to injury or physical or mental illness, the
Executive shall have been unable to perform the Executive’s duties with the
Company for a period of three consecutive months, or for four months out of any
six consecutive months, the Company may terminate this Agreement and be relieved
of all further obligations hereunder, other than the payment of any accrued and
unpaid Base Salary through the date of termination and any expenses for which
the Executive is entitled to be reimbursed pursuant to Section 5. Termination of
employment under this Section 13 by reason of disability shall not terminate the
Executive’s obligations under Section 9, 10 and 14.



  14.   Non-Competition. The Executive hereby agrees that, during the Term and
for a period of twelve (12) months following the termination of his employment
under this Agreement (the “Initial Non-Compete Period”), he will not, directly
or indirectly and in any way, (a) own, manage, operate, control, be employed by,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business competing with the business of the Company,
(b) interfere with, solicit on behalf of another or attempt to entice away from
the Company (or any affiliate or subsidiary of the Company) (i) any project,
financing or customer that the Company (or any affiliate or subsidiary of the
Company) has under contract (including unfulfilled purchase orders), or any
letter of supply or other supplier contract or arrangement entered into by the
Company (or any affiliate or subsidiary of the Company), and all extensions,
renewals and resolicitations of such contracts or arrangements, (ii) any
contract, agreement or arrangement that the Company (or any affiliate or
subsidiary of the Company) is actively negotiating with any other party, or
(iii) any prospective business opportunity that the Company (or any affiliate or
subsidiary of the Company) has identified, or (c) for himself or another, hire,
attempt to hire, or assist in or facilitate in any way the hiring of any
employee of the Company (or any affiliate or subsidiary of the Company), or any
employee of any person, firm or other entity, the employees of which the Company
(or any affiliate or subsidiary of the Company) has agreed not to hire or
endeavor to hire. The effective time of the limitations imposed by this
Section 13 shall be extended for the period of time equal to any period of time
during which the Executive acts in circumstances that a court of competent
jurisdiction finds to have violated the terms of this Section 14. The Company
may choose to extend this non-competition period for an additional twelve
(12) months by giving written notice of such extension to Executive within sixty
(60) days of the termination of his Employment. In consideration for this
extension, Executive shall be entitled to receive a lump sum payment equal to
the Severance Payment (the “Extended Non-Compete Payment”) upon the expiration
of the Initial Non-Compete Period, regardless of whether the Executive was
entitled to the Severance Payment under Section 12 of this Agreement.

Because of the Executive’s knowledge of the Company’s business, in the event of
the Executive’s actual or threatened breach of the provisions of this
Section 14, the Company shall be entitled to, and the Executive hereby consents
to, an injunction restraining the Executive from any of the foregoing. However,
nothing herein shall be construed as prohibiting the Company from pursuing any
other available remedies for such breach or threatened breach, including the
recovery of damages from the Executive. The Executive agrees that the provisions
of this Section 14 are necessary and reasonable to protect the Company in the
conduct of its business. If any restriction contained in this Section 14 shall
be deemed to be invalid or unenforceable by reason of the extent, duration of
geographic scope thereof, then the Company shall have the right to reduce such
extent, duration, geographic scope of other provisions thereof, and in their
reduced form such restrictions shall then be enforceable in the manner
contemplated hereby.



  15.   Section 409A. The Company and the Executive hereby agree that, in the
event any provision in this Agreement is deemed to be inconsistent with the
requirements of Section 409A of the Code, including the timing of any payment,
they will work together to amend or interpret this Agreement such that it
complies with Section 409A of the Code; provided, however, that neither the
Company nor the Executive shall be required to agree to any amendment causing it
to incur substantial costs or forego substantial benefits. Although the payments
and benefits provided under the Agreement are intended to be exempt from, or to
comply with, Section 409A of the Code, the Company shall not be liable for any
additional tax, interest or penalty the Executive incurs as a result of the
failure of any payment or benefit to satisfy the requirements of Section 409A.



  16.   Capacity. The Executive represents and warrants to the Company that he
is not now under any obligation, of a contractual nature or otherwise, to any
person, firm, corporation, association or other entity that is inconsistent or
in conflict with this Agreement or which would prevent, limit or impair in any
way the performance by him of his obligations hereunder.



  17.   Withholding. The Executive acknowledges that salary and all other
compensation payable under this Agreement shall be subject to withholding for
income and other applicable taxes to the extent required by law, as determined
by the Company in its reasonable judgment.



  18.   Indemnification. To the greatest extent permitted by applicable law and
the Company’s Articles and Bylaws, and in a manner consistent with any
procedures required by applicable law, the Corporation shall, during and
following the termination of the Executive’s employment by the Company,
indemnify and hold the Executive harmless from and against any liability
(including, without limitation, reasonable attorneys’ fees) incurred by the
Executive in any claim, action, suit, or proceeding instituted or brought
against the Executive as a result of or arising out of service by the Executive
as an officer or director of the Company, or of any other corporation or other
entity at the request or direction of the Company, except to the extent that
such liability is the result of the criminal action or willful misconduct on the
part of the Executive.



  19.   Waiver. No act, delay, omission or course of dealing on the part of any
party hereto in exercising any right, power or remedy hereunder shall operate
as, or be construed as, a waiver thereof or otherwise prejudice such party’s
rights, powers and remedies under this Agreement.



  20.   Notice. Any and all notices referred to herein shall be sufficient if
furnished in writing and delivered by hand or by overnight delivery service
maintaining records of receipt, to the respective parties at the following
addresses:

     
If to the Company:
  Telular Corporation
 
  311 South Wacker Drive
 
  Suite 4300
 
  Chicago, IL 60606
 
  Attention: Chief Financial Officer
If to the Executive:
  Joseph A. Beatty
 
  c/o Telular Corporation
 
  311 South Wacker Drive
 
  Suite 4300
 
  Chicago, IL 60606

or to such other address or addresses as either party may from time to time
designate by notice given as aforesaid. Notices shall be effective when
delivered.



  21.   Arbitration. Except for the enforcement by the Company of its rights
under Sections 9, 10 and 14 and except as provided otherwise in this Agreement,
all disputes arising under or in connection with this Agreement shall be
submitted to arbitration in Chicago, Illinois under the rules of the American
Arbitration Association, and the decision of the arbitrator shall be final and
binding upon the parties. Judgment upon the award rendered may be entered and
enforced in any court having jurisdiction.



  22.   Assignability. The rights and obligations contained herein shall be
binding on and inure to the benefit of the successors and assigns of the
Company. The Executive may not assign his rights or obligations hereunder
without the express written consent of the Company.



  23.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, excluding any conflicts or
choice of law rules that might otherwise refer construction or interpretation of
this Agreement to the laws of another jurisdiction.



  24.   Completeness. Except for the terms of the compensation and benefit plans
in which the Executive participates, this Agreement (a) sets forth all, and are
intended by each party to be an integration of all, of the promises, agreements
and understandings between the parties hereto with respect to the subject matter
hereof, and (b) supersedes all prior agreements and communications, whether
written or oral, between the Executive and the Company. This Agreement shall not
be modified except by written agreement between the Executive and the Company.



  25.   Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one agreement binding on the parties hereto.



  26.   Severability. Each provision of this Agreement shall be considered
severable and if for any reason any provision that is not essential to the
effectuation of the basic purpose of the Agreement is determined to be invalid
or contrary to any existing or future law, such invalidity shall not impair the
operation of or affect those provisions of this Agreement that are valid.



  27.   Headings; Construction. Headings contained in this Agreement are
inserted for reference and convenience only and in no way define, limit, extend
or describe the scope of this Agreement or the meaning or construction of any of
the provisions hereof. As used herein, unless the context otherwise requires,
the single shall include the plural and vice versa, words of any gender shall
include words of any other gender, and “or” is used in the inclusive sense.



  28.   Survival of Terms. If this Agreement is terminated for any reason, the
provisions of Sections 9, 10 and 14 shall survive and the Executive and the
Company shall continue to be bound by the terms thereof to the extent provided
therein.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

                  TELULAR CORPORATION    
 
      By  

Joseph A. Beatty
          Robert Deering

1

Exhibit A

GENERAL RELEASE OF CLAIMS

In consideration of the benefit that I am entitled to receive under Section 12
of the Employment Agreement between Telular Corporation (the “Company”) and the
undersigned Joseph A. Beatty (the “Agreement”), the undersigned, on behalf of
myself and my heirs, successors and assigns, hereby release and agree not to sue
the Company and its subsidiaries and directors, officers, principals, employees,
agents, insurers and affiliates of any of them with respect to any and all
claims, whether at law or in equity, and whether known or unknown, related to my
employment or termination of employment with Company and its subsidiaries and
its and their predecessors (collectively, “Claims”). Such Claims include,
without limitation, any claims under any applicable laws, statutes or
regulations; claims for discrimination on the basis of race, sex, age, national
origin, religion, sexual preference, disability or claims under Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act, the Illinois Human
Rights Act, the Cook County Human Rights Ordinance, or the City of Chicago Human
Relations Ordinance; any claims under common law, such as contract or tort
claims; and any claims for reinstatement or rehire by Company or claims for
compensation or benefits other than those set forth in Section 6 the Agreement.
Notwithstanding the forgoing, the above release specifically excludes: (i) any
claims that may arise out of events taking place after the effective date of the
Agreement and (ii) any claims against Company for breach of its obligations
under the Agreement.

I acknowledge and agree that:



1.   The benefits I am receiving under the Agreement constitute consideration
over and above any benefits that I might be entitled to receive without
executing this Release.



2.   The Company advised me in writing to consult with an attorney prior to
executing this Release.



3.   I was given a period of at least 21 days within which to consider this
Release.



4.   The Company has advised me of my statutory right to revoke my acceptance of
the terms of this Release at any time within seven (7) days of my signing of
this Release.

If I decide to exercise my right to revoke this Release, I acknowledge and agree
that I shall notify the Company in writing of my intent to revoke my agreement
to this Release and shall fax my notification to the Secretary of the Company. I
acknowledge that if I revoke this Release, I will not be entitled to the
benefits under the Agreement.

I further warrant and represent that I fully understand and appreciate the
consequence of my signing this Release.

IN WITNESS WHEREOF, I hereby acknowledge receipt of consideration and execute
the foregoing agreement this      day of      , 20     .

     

Joseph A. Beatty

Witnessed by      on this      day of      , 20     .

     

2